F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         NOV 3 1997
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 97-3044
 v.                                               (D.C. No. 95-CR-10115)
                                                         (D. Kan.)
 ROGER A. FRALIN,

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before BRORBY, EBEL and KELLY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Roger A. Fralin challenges the sentence imposed after he pleaded guilty to

a Superseding Information charging him with two counts of false representation

of a Social Security Number in violation of 42 U.S.C. § 408(a)(7)(B) (1994), and

one count of false impersonation of a Secret Service agent with the intent to

obtain a thing of value in violation of 18 U.S.C. § 912 (1994). Mr. Fralin

presents four issues on appeal. Because we reverse and remand on the first issue,

we do not reach the remaining three issues.



      At the threshold, Mr. Fralin contends the district court failed to make

sufficient findings on his objections to the presentence report pursuant to Fed. R.

Crim. P. 32(c)(1). Instead of making specific findings with respect to Mr. Fralin's

sentencing objections, as requested by Mr. Fralin's counsel, the district court

simply adopted the presentence report as its findings. Mr. Fralin thus contends

the present record is insufficient for this court's review and requests that we

remand this case to the district court for further findings.



      The government concedes this error based upon United States v.

Farnsworth, 92 F.3d 1001, 1011 (10th Cir.), cert. denied, 117 S. Ct. 596 (1996),

which holds a district court may not satisfy its obligation to make specific factual




                                          -2-
findings on a defendant's objection(s) to a presentence report "by simply adopting

the presentence report as its finding."



      Our review of the record pertaining to the sentencing proceedings confirms

this error. Accordingly, we REVERSE and REMAND with instructions that the

district court enter appropriate findings on Mr. Fralin's objections to the

presentence report.



                                          Entered for the Court


                                          WADE BRORBY
                                          United States Circuit Judge




                                           -3-